Citation Nr: 0601993	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  02-06 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found new and material 
evidence had been submitted to reopen the veteran's service 
connection claim for a psychiatric disability, which was 
subsequently denied on the merits.  The veteran's claim 
seeking entitlement to a TDIU was also denied.  He 
subsequently initiated and perfected appeals of these 
determinations.  Initially, the veteran requested a personal 
hearing at the RO, but withdrew his request prior to any such 
hearing being held.  

This appeal was initially presented to the Board in June 
2004, at which time the Board found the veteran had submitted 
new and material evidence, such that his service connection 
claim for a psychiatric disability was reopened.  These 
issues were then remanded to the RO for additional 
development.  

The veteran had also previously perfected an appeal of his 
increased rating claim for bilateral hearing loss.  However, 
in a July 2003 written and signed statement, that appeal was 
withdrawn by the veteran; thus, it is no longer within the 
Board's jurisdiction.  See 38 C.F.R. § 20.204 (2005).  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist 
obligations to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues on appeal.

2.  Competent evidence has not been presented establishing 
the onset of a psychiatric disability during military service 
or within a year thereafter.  

3.  Competent evidence has not been presented establishing 
that the veteran's depressive disorder is caused or 
aggravated by either his service-connected hearing loss or 
tinnitus.  

4.  The evidence does not demonstrate that the veteran's 
service-connected disabilities are of such severity as to 
preclude all forms of gainful employment.  


CONCLUSIONS OF LAW

1.  The claimed psychiatric disability is not proximately due 
to the service-connected hearing loss and/or tinnitus, or is 
otherwise related to active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.310 (2005).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the benefits claimed via June 2004 RO letter, an October 2001 
rating decision and subsequent rating decisions, the May 2002 
statement of the case (SOC), the various supplemental 
statements of the case (SSOCs), and the June 2004 Board 
decision and remand.  In addition, the RO letters issued in 
May 2001 and June 2004, the May 2002 SOC, and March 2005 SSOC 
provided the veteran with specific information relevant to 
the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claims or might be pertinent to the bases of 
the claims, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letter, the rating decisions, 
the SOC, the Board remand, and the SSOCs, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claims discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in two May 2001 RO letters (as well as in 
any subsequent letters), the veteran was given notice of the 
VCAA requirements, which was prior to the initial October 
2001 unfavorable AOJ decision that is the basis of this 
appeal.

In this respect, the May 2001 RO letters properly notified 
the appellant of the evidence required to substantiate his 
claims.  In addition, the reasons and bases of the October 
2001 rating decision, the May 2002 SOC, the June 2004 Board 
remand, and the various SSOCs specifically explained to the 
appellant what the evidence must show in order to establish 
the benefits claimed.  The AOJ's May 2001 letter informed him 
that additional information or evidence was needed to support 
his claims, and asked him to send the information or evidence 
to the AOJ.  In addition, the May 2002 SOC contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

II. Service connection - Psychiatric disability

The veteran seeks service connection for a psychiatric 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Service connection may also be 
awarded for certain disabilities, such as psychoses, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Furthermore, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.   38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition.  Id.  The Court has further held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation.  Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Id.  

As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107.  

A January 2001 statement was received from P.L.N., M.D., a 
private psychiatrist who had treated the veteran since June 
1999.  Dr. N. noted first that, based on the veteran's 
reported history of interpersonal conflict and fighting 
during military service, he apparently had "changes in 
character" during military service.  More recently, the 
veteran's emotional symptoms have been exacerbated since 1997 
after he was diagnosed with a cardiac disorder which required 
the insertion of a pacemaker.  Dr. N. diagnosed chronic and 
recurrent major depression.  He further stated the veteran's 
psychiatric disability "was exacerbated [ . . . ] after 
facing the heart problem which required a pacemaker."  

In a subsequent June 2002 statement, Dr. N. noted the 
veteran's ongoing health problems, including his 
cardiovascular disorder, hearing loss, and tinnitus.  He 
stated first that the veteran's "emotional disorders started 
since the time he was in military service in Korea."  Next, 
he observed that the veteran's "physical problems which 
include cardiovascular and hearing problems had provoked more 
frequent and deepened depressive [crises]."  

In October 2002, Dr. N.'s treatment notes were obtained.  
According to the doctor's initial 1999 treatment report, the 
veteran's depression began in 1997, when his cardiovascular 
symptoms resulted in the need for pacemaker installation.  No 
prior history of a psychiatric disorder or a nexus to his 
hearing loss was noted.  

The veteran underwent VA psychiatric evaluation in May and 
August 2001.  When he was first interviewed in May 2001, he 
stated he had not received psychiatric treatment until 1999 
when he began treatment with Dr. P.L.N.  He also stated he 
had several myocardial infarctions in the 1990's, but on 
examination in August 2001, admitted he had not had any 
myocardial infarctions, but was fitted for a pacemaker due to 
syncope.  The veteran reported such symptoms as anxiety, 
tension, irritability, and depression.  Anxiety disorder was 
diagnosed by the examiner, who also found "no relationship 
between the veteran's neuropsychiatric condition and his 
service-connected hearing problem."  

More recently, the veteran underwent VA psychiatric 
examination in December 2004.  His claims folder was reviewed 
by the examiner prior to the examination.  Upon reviewing the 
service medical records, the examiner found no objective 
evidence of a psychiatric disability or treatment during 
military service, or within one year of service separation.  
Also, no prior history of psychiatric treatment before 1999 
was noted.  His recent symptoms included depression, loss of 
interest in daily activities, insomnia, and anxiety.  After 
examining the veteran, the VA examiner found a diagnosis of 
major depressive disorder, recurrent, severe, was warranted.  
According to the examiner, the precipitating factor for this 
diagnosis was the onset of the veteran's cardiac problems in 
1997, requiring a pacemaker and early retirement from work.  
Finally, the examiner concluded there was "no objective 
evidence to establish that the veteran's major depressive 
disorder was precipitated, nor aggravated, by the service-
connected medical condition."  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
claim for service connection for a psychiatric disability.  
The evidence does not indicate the onset of the veteran's 
depressive disorder during military service, within a year 
thereafter, or as the result of his service-connected hearing 
loss or tinnitus.  

In this case, the record contains various medical opinions on 
the question of whether the veteran's depressive disorder 
resulted during military service, or within a year 
thereafter, or results from his service-connected hearing 
loss and tinnitus.  "It is the responsibility of the BVA . . 
. to assess the credibility and weight to be given to 
evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
With regard to the weight to assign to these medical 
opinions, the Court has held that "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ." Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

According to the aforementioned January 2001 and June 2002 
statements from P.L.N., M.D., the veteran's depressive 
disorder began during military service or within a year 
thereafter, and/or is due to his service-connected hearing 
loss and tinnitus.  However, Dr. N. only began treating the 
veteran in 1999, almost 30 years after his separation from 
service.  Thus, in these circumstances, any medical opinion 
would necessarily be based upon the appellant's wholly 
unsubstantiated accounts.  See, e.g., Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  

The Board notes that the veteran has claimed at various times 
a history of psychiatric treatment during and/or immediately 
following military service.  On VA examination in September 
1977, the veteran reported prior private psychiatric 
treatment following service, and treatment for 
"nervousness" during service.  According to Dr. N.'s 
January 2001 statement, he had a history of psychiatric 
treatment at the local VA medical center.  However, no 
evidence of the veteran's claimed treatment has been 
submitted or could be obtained by VA, and on VA examination 
in May 2001, the veteran admitted to having no prior history 
of psychiatric treatment.  Thus, Dr. N.'s statements 
regarding the onset of depressive disorder during military 
service are of limited probative value, based as they are on 
a questionable medical history.  

Likewise, the Board does not find persuasive the doctor's 
June 2002 opinion indicating the veteran's depressive 
disorder is either caused or aggravated by his hearing loss.  
Upon initial examination in 1999, the doctor did not note a 
nexus with the veteran's hearing loss, and in his January 
2001 statement, Dr. N. attributed the depressive disorder to 
the veteran's cardiac disability and need for a pacemaker.  
It was only in subsequent statements, made after the veteran 
filed a claim for financial compensation, that Dr. N. 
reported a nexus between the veteran's hearing loss and 
tinnitus and his depressive disorder.  

In contrast, the veteran was examined by separate VA 
examiners in May and August 2001, and again in December 2004.  
On each occasion, the examiners reviewed the claims file, 
with the veteran's full medical history, and personally 
examined the veteran.  After so doing, each concluded the 
veteran's depressive disorder was unrelated either to his 
military service or his service-connected hearing loss or 
tinnitus.  Both concluded the veteran's depressive disorder 
began sometime around 1997, when he was diagnosed with a 
cardiac disorder and had a pacemaker installed.  As these 
opinions were based on a thorough examination of the full 
record as well as evaluation of the veteran, the Board finds 
them more persuasive.  

The veteran has himself suggested his depressive disorder had 
its onset during military service, or within a year 
thereafter, or is due to his service-connected hearing loss 
and tinnitus, but as a layperson, his testimony regarding 
matters of medical diagnoses and/or etiology are not binding 
on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against the 
award of service connection for a psychiatric disability.  
The preponderance of the evidence is against a finding that 
the veteran's depressive disorder was incurred during 
military service, or within a year thereafter, or is due to 
or the result of his service-connected hearing loss and/or 
tinnitus.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

III. Total disability rating based on individual 
unemployability

The veteran seeks a total disability rating based on 
individual unemployability.  A total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  In such an 
instance, if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  If the 
applicable percentage standards set forth in 38 C.F.R. 
§ 4.16(a) are not met, an extra-schedular rating is for 
consideration where the veteran is otherwise unemployable due 
to service-connected disability.  38 C.F.R. § 4.16(b) (2005).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service- connected disabilities, marginal employment is not 
to be considered substantially gainful employment.  38 C.F.R. 
§ 4.17.  Factors to be considered will include the veteran's 
employment history, educational attainment, and vocational 
experience.  38 C.F.R. § 4.16.  

Currently, the veteran has been granted service connection 
for bilateral hearing loss, with a 70 percent rating, and 
tinnitus, with a 10 percent rating.  His combined rating is 
70 percent.  In this case, the veteran meets the regulatory 
requirements under 38 C.F.R. § 4.16(a) for the possible award 
of a total disability rating based on individual 
unemployability.  However, for the reasons to be noted below, 
the remainder of the criteria for the award of a total 
disability rating based on individual unemployability has not 
been met.  

In reaching a determination in this situation, the analysis 
of the Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993), 
must be considered.  The Court held that for a veteran to 
prevail in a claim for individual unemployability benefits, 
it is necessary that the record reflect some factor which 
takes his case outside the norm with respect to a similar 
level of disability under the rating schedule.  38 C.F.R. 
§§ 4.1, 4.15 (2005).  The fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  The 
question is whether or not the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Beaty v. 
Brown, 6 Vet. App. 532, 538 (1994).  In the present case, the 
veteran has offered only his own contentions that his 
service-connected disabilities alone precludes any gainful 
employment.  However, the veteran's lay assertions regarding 
medical diagnosis and/or opinion are not binding on the 
Board.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992);  see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The remaining evidence of 
record does not contain any opinion from a competent medical 
expert indicating the veteran's service-connected 
disabilities preclude any and all forms of employment.  

While the veteran is not currently employed, his medical 
records indicate he retired in 1997 due to a nonservice-
connected cardiac disorder which requires the continuing use 
of a pacemaker.  A social and industrial field survey was 
attempted by VA in June 2001.  A VA social worker contacted 
and personally interviewed neighbors of the veteran, who 
confirmed that the veteran owned and worked in a small local 
grocery store until several months ago, when he rented it out 
to another individual.  At the time of the survey, the 
veteran was outside of Puerto Rico traveling, and it was not 
known when he would return; therefore, he could not be 
interviewed.  The examiner did not reach a conclusion 
regarding the veteran's unemployability.  

On VA audiological examination in December 2004, a VA 
examination evaluated the veteran and concluded the 
following:

[The veteran] claims he cannot focus on his 
daily activities and is unable to perform the 
work due to the intense tinnitus that he 
feels.  I strongly believe this is a very 
honest person who apparently is not 
functioning properly as far as his work is 
concerned.  

While the examiner noted that the veteran's employability was 
impaired due to his hearing loss and tinnitus, such 
impairment is itself reflected by the veteran's current 70 
percent rating.  A high schedular rating itself is 
recognition that the claimant's industrial capacity is 
impaired to some degree.  Van Hoose at 361.  However, the 
examiner did not state the veteran was completely unable to 
obtain and maintain any and all forms of employment solely 
due to his hearing loss and tinnitus, or that the 
circumstances of his case take it outside the norm of other 
veterans with similar disabilities and ratings.  

The Board also notes that in September 2000, the Social 
Security Administration determined the veteran was 
unemployable secondary to his various medical problems.  
However, while his service-connected bilateral hearing loss 
was noted, the Social Security Administration also considered 
his ongoing cardiovascular and psychiatric disabilities, 
which are not service-connected.  Thus, that agency's 
determination does not establish that the veteran's service-
connected disabilities alone render him unemployable, outside 
of other nonservice-connected factors.  

In conclusion, no evidence of record, such as a medical 
opinion or repeat hospitalizations, suggests the veteran's 
service connected disabilities, in and of themselves, 
preclude all forms of substantially gainful employment.  The 
veteran has a high school education with some subsequent 
computer course work, and was able to maintain steady 
employment for many years following service.  At the time he 
retired in 1997, his early retirement was attributed to his 
cardiac disorder, and not his hearing loss or tinnitus.  The 
Social Security Administration's September 2000 determination 
that he was unemployable also noted the presence of a cardiac 
disorder requiring pacemaker use, and a psychiatric 
disability; neither of these disabilities have been 
recognized as service-connected.  The veteran himself has 
presented no objective evidence indicating his case is 
unusual or exceptional, or otherwise outside the norm.  No 
evidence submitted by the veteran indicates a degree of 
impairment outside of that considered by the rating schedule 
and due solely to his service connected disabilities which 
renders the veteran unemployable.  The veteran's nonservice 
connected disabilities clearly provide evidence against a 
finding that he cannot work due to his service-connected 
hearing loss and tinnitus.

Overall, the preponderance of the evidence is against a 
finding that the veteran is unemployability due solely to his 
service-connected disabilities, hearing loss and tinnitus.  
As a preponderance of the evidence is against the award of a 
total disability rating based on individual unemployability, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a psychiatric disability is denied.  

A total disability rating based on individual unemployability 
due to 
service-connected disabilities is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


